DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module” in claims 44 and 46.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “a second I/O interface”, “a second processor” and “a second storage module”, since a first example of each of these components has not been properly introduced. Also, claim 46 recites the limitation "the one or more first processors".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 27 – 29, 31 – 36, 38 – 40 and 42 – 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US Pub. No. 2015/0077365 A1).
As to claim 27, Sasaki shows a display method (Figs. 13 – 15 and 23 and paras. 111 – 115 and 152), comprising: receiving a task list (i.e. transferring objects from a first touch screen to another touch screen, Figs. 13A and 13B and para. 108), wherein the task list comprises at least one display task (Figs. 13A and 13B), the display task comprises identification information of a video resource (object ID, for example) corresponding to the display task (Figs. 13A, 13B and 14 and paras. 108 and 110), a 
As to claim 28, Sasaki shows that after sending the display trigger signal to the display terminal serving as the slave in the first target task, periodically sending synchronization information to the display terminal serving as the slave in the first target 
As to claim 29, Sasaki shows that the display terminals in the same spliced screen form a local area network (paras. 66 and 67), and during sending the display trigger signal to the display terminal serving as the slave in the display task defined by the first target task, the display trigger signal is broadcast in the local area network (inherently the case, Figs. 15A – 15C and paras. 66 and 67).
As to claim 31, Sasaki shows that the type of the display task further includes stand-alone displaying (Fig. 15A, for example), the display method further comprising: displaying the video resource corresponding to the display task defined by a second target task according to the second target task, wherein the second target task is a display task with the type of stand-alone displaying in the task list received by the current display terminal (Fig. 15A).
As to claim 32, Sasaki shows that the information carried by the task list further includes a validity period of each display task (i.e. sampling period, paras. 117 – 119), and the display method further comprises: after the display task is executed, judging whether the display task is in the validity period (inherently the case when using a sampling period); in response to that the display task is within the validity period, repeatedly executing the display task (Figs. 15A – 15C and 117 – 119).

As to claim 34, Sasaki shows a display method (Figs. 13 – 15 and 23 and paras. 111 – 115 and 152), comprising: in response to a display trigger signal (i.e. information indicating that the object is to be displayed on a different screen) sent by a display terminal serving as a host (i.e. source display) in a display (Figs. 13A and 13B and para. 108), displaying a video resource (object ID, for example) defined by the display trigger signal (Figs. 13A, 13B and 14 and paras. 108 and 110), wherein a current display terminal and the display terminal serving as the host belong to a same spliced screen (Figs. 15A – 15C).
As to claim 35, Sasaki shows that in response to synchronization information sent by the display terminal serving as the host in the display task, displaying the video resource, currently being displayed, in synchronization with the display terminal serving as the host (Figs. 15A – 15C), wherein the synchronization information includes a displaying progress of the display terminal serving as the host displaying the video resource, and during displaying the video resource, currently being displayed, in synchronization with the display terminal serving as the host, adjusting the displaying progress to be the same as that of the display terminal serving as the host (Figs. 15A – 15C).
As to claim 36, Sasaki shows a display method (Figs. 13 – 15 and 23 and paras. 111 – 115 and 152), comprising: receiving a task list (i.e. transferring objects from a first 
Asa to claim 38, Sasaki shows that the type of the display task further comprises stand-alone displaying (Fig. 15A, for example), the display method further comprising: displaying the video resource corresponding to the display task defined by a third target task according to the third target task, wherein the third target task is a display task with the type of stand-alone displaying in the task list received by the current display terminal (Fig. 15A).
As to claim 39, Sasaki shows a display method (Figs. 13 – 15 and 23 and paras. 111 – 115 and 152), comprising: receiving a task list (i.e. transferring objects from a first touch screen to another touch screen, Figs. 13A and 13B and para. 108), wherein the task list comprises at least one display task (Figs. 13A and 13B), the display task 
As to claim 40, Sasaki shows that in the task list, the display terminal with identification information satisfying a predetermined condition is defined as the host in a display task (para. 154), wherein the identification information of the display terminal is an ID number of the display terminal (i.e. source and destination information, for example, Figs. 13A and 13B and para. 108), with the smallest ID number in all the display terminal executing the display task (Figs. 15A – 15C).
As to claim 42, Sasaki shows the method of before sending the video resource to the display terminal, dividing an initial video resource to obtain all video resources corresponding to splicing displaying (Figs. 13 – 15 and 23 and paras. 111 – 115 and 152); generating the task list according to display tasks corresponding to stand-alone displaying and splicing displaying (Figs. 13 – 15 and 23 and paras. 111 – 115 and 152).

As to claim 44, Sasaki shows a display terminal (Fig. 7 and para. 77), comprising: one or more first processors 101; a first storage module 104 configured to store an executable program that, when called, causes the one or more first processors to perform the display method of claim 27 (Fig. 7 and paras. 83 – 85); a first I/O interface coupled between the first processor and the first storage module so as to realize information interaction between the first processor and the first storage module (Fig. 7 and para. 85).
As to claim 45, Sasaki shows a spliced screen, comprising a plurality of display terminals each being the display terminal of claim 44 (see rejection above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al. (US Pub. No. 2016/0132174 A1).

Sasaki does not show that the task list is a task list sent by a server, and during downloading and storing the video resource, to be displayed, defined by the task list, the video resource to be displayed is downloaded from the server through Internet.
Yoo shows the process of downloading content from a server through the internet so as to allocate images for spliced screens (Fig. 1 and para. 82).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sasaki with those of Yoo because designing the system in this way allows the device to provide a wireless means for transferring the data, which provided enhanced system simplicity.
As to claim 37, Sasaki shows the method of after receiving the task list, providing the video resource according to the task list (Figs. 13 – 15 and 23 and paras. 111 – 115 and 152).
Sasaki does not show the method of downloading the video resource.
Yoo shows the process of downloading content from a server through the internet so as to allocate images for spliced screens (Fig. 1 and para. 82).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sasaki with those of Yoo because designing the system in this way allows the device to provide a wireless means for transferring the data, which provided enhanced system simplicity.

Sasaki does not show the method of downloading the video resource.
Yoo shows the process of downloading content from a server through the internet so as to allocate images for spliced screens (Fig. 1 and para. 82).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Sasaki with those of Yoo because designing the system in this way allows the device to provide a wireless means for transferring the data, which provided enhanced system simplicity.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARL ADAMS/Examiner, Art Unit 2627